DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/21 has been entered.
Response to Arguments
Applicant argues that the cited art fails to teach the newly added limitations in claim 10.  This is persuasive and a new rejection is presented below in response to these amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma et al. (US 2006/0154790) in light of Yamaguchi (WO2011/114574, machine translation), Toshihiko (CN100349714, Machine Translation and Espacenet translated Abstract), King et al. (US 3,707,088) and Hoshi et al. (US 5,816,569).
Claims 10-12:  Mizunuma teaches an apparatus for forming a plastic sheet comprising a first roll (i.e. claimed second roll) and second roll (i.e. claimed first roll) which rotate opposite one another (Abst.; ¶ 0012; Fig. 4), the plastic sheet formed by feeding a molten resin from a discharge chute to the space between the rollers (¶ 0066); the apparatus further comprising: a first motor configured to rotate the 
Mizunuma fails to teach that the first and second motors includes a plurality of magnets on a rotor.  However, Yamaguchi teaches a motor and explains that the motor is configured with a plurality of magnets on a rotor part, wherein the motor shaft is attached to the rotor (Abst.; pp. 2-4; Fig. 1).  Yamaguchi further explains that this configuration of motor reduces the cogging torque generated in the operation of the motor (Abst.; p. 2).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a plurality of magnets in the second motor in Mizunuma in order to have reduced cogging torque.
Modified Mizunuma teaches that the power transmission unit couples the rotating motor shaft to a Schmidt universal coupling 60 (¶¶ 0044-0045, e.g.), but fails to teach the claimed flexible coupling.  Toshihiko teaches an apparatus for forming a resin film between two rollers (Abst.; pp. 1-2) along with a coupling configuration that can be used in place of a Schmidt universal coupling (Espacenet Abst.), said coupling configuration comprising: an integrated intermediate shaft (26c); a first coupling (26b) that directly couples the intermediate shaft (26c) to the second motor (29); and a second coupling (26a) that directly couples the intermediate shaft (26c) with the roll (21), wherein the couplings use elastic members (i.e. claimed flexible couplings) (26d, 26e; p. 11).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected the flexible coupling disclosed in Toshihiko in place of the Schmidt universal coupling in Mizunuma because Toshihiko teaches that such a coupling is a suitable replacement for a Schmidt universal coupling.

Modified Mizunuma also fails to teach that the external dimensions of the second motor are greater than a diameter of the second roll.  King teaches a rolling apparatus wherein the roller is driven by a motor and explains that the size of the motor can be selected based on the desired velocity of the roller (Abst.; 4:4-19).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a motor size which was larger than the diameter of the roller depending on the desired velocity of the roller.
Modified Mizunuma also fails to teach that the length of the intermediate shaft part is such that the distance between the second motor and the second roller is longer than the space between the first roller and first motor.  Hoshi teaches a roller apparatus driven by a motor and explains that the longer the length of the intermediate shaft between the motor and roller, the greater the reduction in unnecessary power generation in the radial direction (Abst.; 17:35-54).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a length for the intermediate shaft part which placed the second motor further from the second roll than the first motor from the first roll depending on the desired reduction in unnecessary power generation in the radial direction.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma, Yamaguchi, Toshihiko, King and Hoshi in light of Urban et al. (US 2009/0269209).
Claim 13:  Toshihiko teaches that the intermediate shaft is a single integral member and fails to teach it is a plurality of members.  Urban explains that a rotating shaft can instead be comprise a plurality of members joined together (¶ 0017).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a shaft which comprises a plurality of joined members in place of the integral shaft of Toshihiko with the predictable expectation of success.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma, Yamaguchi, Toshihiko, King and Hoshi in light of Sekine (US 2006/0223641).
Claim 14:  Toshihiko teaches that the coupling is a flexible coupling, but fails to teach that the flexible coupling is a ball joint.  Sekine teaches a flexible coupling for an intermediate shaft and explains that one suitable universal flexible coupling is a ball joint (Abst.; ¶ 0018).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a ball joint as the flexible coupling in Toshihiko with the predictable expectation of success.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712